Citation Nr: 1807676	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from May 1983 to March 1987.  The Veteran had additional service with the Vermont National Guard from January 1989 to May 2005.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 
 
This claim was previously before the Board in January 2016, at which time it was remanded for further development, to include scheduling the Veteran for a videoconference hearing.  While the Veteran was subsequently scheduled for a hearing in August 2016, prior to the hearing, the Veteran's representative submitted correspondence to the Board in which she withdrew the Veteran's hearing request.  See, written correspondence from Representative dated August 2016.  Accordingly, the Board deems the hearing request withdrawn.  38 C.F.R. §  20.704 (d).  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's case may be adjudicated on the merits. 

Specifically, in a December 2015 correspondence, the Veteran's representative stated that the Veteran was receiving Social Security benefits.  A review of the records indicates that while Social Security records for the Veteran's sons are of record, there are no records for the Veteran himself.  Accordingly, a remand is necessary to obtain these records in order to satisfy the VA's duty to assist.  38 C.F.R. § 3.159(c)(2) (2017).

Additionally, the Board notes that to date, he has not been afforded a VA examination with respect to his claim.  In the present case, the Veteran has a diagnosis of bilateral plantar fasciitis and has made lay statements that his active duty service caused his current disability.  Moreover, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the service connection claims.  Therefore, the Board finds that providing the Veteran with an examination for the purpose of obtaining a medical opinion concerning a possible relationship between the Veteran's claimed disability and his military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Contact the Social Security Administration and request a copy of the Veteran's completed Social Security disability benefits file, including any medical records used in granting disability benefits to the Veteran. 

If the AOJ cannot locate these records, they must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to these claims. 

3.  Once any outstanding records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the etiology of his bilateral plantar fasciitis.  The Veteran's entire claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion.

Whether it is at least as likely as not that the Veteran's bilateral plantar fasciitis is related to the Veteran's active duty service or is otherwise related to any in-service disease, event, or injury, to include active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

In providing this opinion, the examiner is instructed to consider the Veteran's report of an in-service injury as credible in light of the missing service treatment records.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


